Citation Nr: 0431910	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  01-09 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $12,913.00, for 
the period from February 1, 1997 to October 30, 2000, to 
include the issue of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in October 2000, that retroactively 
discontinued the veteran's non-service-connected pension 
benefits based on the veteran's excessive income and created 
an overpayment of $12,913.00.  The discontinuance and denial 
of the request for waiver of overpayment by the Committee on 
Waivers and Compromises (COWC) were duly appealed and the 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Factual Background

The veteran has been in receipt of VA non-service-connected 
pension benefits since November 1965.  In 1995, he suffered 
third degree burns of 45 percent of his body.  In connection 
with those injuries, he received a cash settlement of 
$100,000.00 in 1997.  The exact date of the payment is not 
contained in the veteran's claims folder.  The veteran 
reports that from this $100,000.00 settlement he paid his 
attorney $10,000.00, he reimbursed Medicare $40,000.00, and 
he paid brokerage fees of $3,000.00.  It is unclear whether 
any or all of these payments from the initial $100,000 are 
eligible to be excluded from income under 38 C.F.R. § 3.272 
(2004).

The veteran reports that either his broker or his insurance 
agent told him that he did not have to report the $100,000.00 
received in compensation for the 1995 injuries as income 
because it was a settlement related to a personal injury.  
Review of the veteran's claims folder reveals that he failed 
to disclose the $100,000.00 upon his receipt of the monies.  
He also, on the VA Form 21-0516, Improved Pension Eligibility 
Verification Reports, filled out in January 1998 and in 
January 1999 failed to disclose the existence of the 
remaining funds, the balance of which were on deposit with 
Banc of America Investment Services, Inc.

Review of the decisions below reveals that the RO and COWC 
have assumed the veteran is receiving $5,045.00 in interest 
or investment income annually.  It is unclear where this 
number was derived, and the Board notes it is unlikely that 
it accurately reflects the veteran's interest or investment 
income over the years 1997 to 2000.  The RO and COWC 
requested the veteran provide information regarding his 
income during the applicable years on several occasions.  The 
veteran failed to provide further information.

Because the veteran has failed to provide an accurate 
accounting of the disbursement of the funds, his income from 
1997 to 2000, and of his current annual income and net worth, 
it is not possible to determine whether the veteran was in 
fact ineligible to receive non-service-connected pension 
benefits in the years 1997 to 2000 and whether collection of 
the overpayment would be against equity and good conscience.  
The veteran makes several arguments regarding the inequities 
of requiring repayment from an individual as disabled as he 
currently is; however, the Board notes that the non-service-
connected pension is based upon two criteria - disability 
preventing employment and amount of income.  The VA is 
without authority to grant benefits simply because the result 
is perceived to be more equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

Finally, the Board notes that the RO terminated the veteran's 
pension benefits based on IVM reports that disclosed the 1997 
payment, but no IVM file was included with the appellate 
record certified to the Board.  On remand, the AMC/RO must 
obtain copies of the IVM file and all available records 
related to the matter on appeal, including verification of 
income received during the years in issue.

Thus, a remand is necessary to obtain verification of the 
appellant's countable income and possible exclusions from 
income from 1997 through 2000.  38 C.F.R. §§ 3.271, 3.272 
(2004).  The Board reminds the appellant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Accordingly, the veteran's appeal is Remanded to the AMC/RO 
for the following actions:

1.  The veteran should be requested to 
provide complete information regarding 
his receipt of the 1997 settlement, more 
complete information regarding the 
$40,000 payment to Medicare in 1997 and 
any other un-reimbursed medical expenses 
for the years 1997 to 2000, the funds 
that remained from the settlement during 
the years 1997 through 2000, and an 
accurate report of all income earned 
during the years 1997 through 2000.  The 
veteran is encouraged to accurately 
complete Improved Pension Eligibility 
Verification Reports, VA Form 21-0516, 
for the years 1997, 1998, 1999, and 2000 
to more easily compile the information. 

2.  The RO should review all pertinent 
information of record, indicate the 
amount of the overpayment at issue, and 
explain how it was derived.  The RO 
should specifically explain the basis of 
its calculations by listing the time 
periods considered, the income earned 
during the total time period in question, 
and, any interest or dividends paid, 
and/or unreimbursed medical expenses 
incurred during the time period at issue.  
The RO should identify all documents on 
which the calculations are based.  If the 
RO determines that it properly created 
the overpayment at issue, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto.  This 
document should include a detailed 
accounting of the RO's findings regarding 
the amount of the overpayment at issue, 
with reference to the supporting 
documentation used to determine the 
amount of countable income for the time 
period in question, and also include a 
detailed explanation as to VA laws and 
regulations governing consideration of 
the questions involved.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




